Citation Nr: 1755331	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  08-35 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for a seizure disability.


REPRESENTATION

Veteran represented by:	Arkansas Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Bates, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1969.
These matters come before the Board of Veterans' Appeals (Board) from the Department of Veterans Affairs (VA) Regional Office (RO).  In April 2014 and July 2016, the Board remanded the claim for additional development.  

In August 2017, the Board sought clarification from the Veteran to determine whether he desired a hearing.  As he did not respond to this notification, the Board has proceeded with appellate review.


FINDINGS OF FACT 

1.  The Veteran has arthritis of the cervical spine, suffered a neck injury during his active duty service, and has successfully demonstrated continuity of symptomatology. 

2.  The Veteran has not been competently and credibly diagnosed with a seizure disability during the pendency of his claim. 


CONLCUSIONS OF LAW

1.  The criteria to establish entitlement to service connection for a cervical spine disability have been met.  See 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2017)

2.  The criteria to establish service connection for a seizure disability have not been met.  See 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for cervical spine and seizure disabilities.  Service connection may be granted for a disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110 (2012).  Establishing service connection generally requires (1) the existence of a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A threshold requirement for the granting of service connection is evidence of a current disability.  In the absence of a current disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Notably,  the Veteran and any other lay witnesses of record are not licensed medical professionals and have not been shown to otherwise possess any requisite knowledge, skill, experience, training, or education to competently diagnose complex medical conditions, such as a seizure disorder; thus, they are not competent to provide expert medical opinion regarding such diagnoses.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The evidence of record overwhelmingly indicates that Veteran has not been competently diagnosed with a current seizure disorder during the pendency of his claim.  See, e.g., Medical Opinion, 16 (Apr. 13, 2017).  Although the Veteran has reported multiple episodes of syncope with an episode of losing bowel control, competent medical evidence has differentiated these symptoms from any seizure disorder.  See id.  Per the competent medical examiner, a syncope is "a transient, self-limited loss of consciousness due to acute global impairment of cerebral blood flow," while seizures are an abnormal brain dysfunction caused by a "shift in the normal balance of excitation and inhibition within the [central nervous system]."  See id.  Thus, the Board finds that the Veteran does not have a current seizure disorder.  In the absence of a current disability, the threshold criteria for service connection for a seizure disorder are not met.  See 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Regarding the cervical spine disability, the Veteran has been competently and credibly diagnosed with arthritis of the cervical spine during the pendency of his claim, which satisfies the first service connection element.  See Shedden, 381 F.3d at 1167.  The record also indicates that the Veteran suffered from an injury related to a bad parachute landing and he has credibly reported an incurrence of neck pain during his active duty service, which satisfies the second service connection element.  See id.  

Notably, the Veteran's diagnosis of arthritis, which is a chronic condition specifically named in 38 C.F.R. § 3.309 (2017), allows him to potentially establish a nexus by demonstrating continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1131, 1336 (Fed. Cir. 2013).  Through his competent and credible reports, augmented by a private medical opinion affirming a positive nexus, the Veteran has successfully shown continuity of symptomatology.  See, e.g., Private Medical Opinion, 2 (Sept. 20, 2016).  Consequently, the criteria to establish service connection for a cervical spine disability have been met.  See 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2017); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Walker, 708 F.3d at 1336; Falzone v. Brown, 8 Vet. App. 398 (1995); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Service connection for a cervical spine disability is granted.

Service connection for a seizure disorder is denied. 




____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


